OPINION

Per Curiam:

On December 26, 1979, respondent filed a pretrial petition for a writ of habeas corpus. The petition challenged probable cause. The petition did not contain the waiver and consents required by NRS 34.375(l)(b). Such a petition may not be considered. Sheriff v. Chumphol, 95 Nev. 818, 603 P.2d 690 (1979); NRS 34.375(1); 34.380(4)(a). Nevertheless, the district court granted the petition and the state has appealed.
We do not reach the merits of the appeal because the habeas petition was not cognizable in the district court. Accordingly, we reverse. This proceeding is remanded to the district court with instructions to dismiss the petition. See Sheriff v. Chumphol, supra.